Bleckley, Chief Justice.
The law of this case is contained in §2068 of the ■code, which reads as follows: “A common carrier cannot limit his legal liability by any notice given, either by publication or by entry on receipts given or tickets sold. *360He may make an express contract and will then be governed thereby.” Here the ticket was prepared in contemplation that an express contract would be made, but none was made in fact. The purchaser of the ticket was not requested to make any, and even if he had noticed the terms of the instrument he might well have concluded that the purpose indicated thereby, of having an express contract, had been abandoned by the company. It is not disputed that payment was made fox-transportation both ways, that is, to go to Augusta and return. This payment and its acceptance raised a legal obligation on the part of the carrier to furnish, not a, part only, but the whole of the transportation paid for. It is now insisted that this legal liability was limited by an express contract which rendered the undertaking of the company with reference to return transportation conditional upon acts to be done in Augusta. The whole controversy is thus resolved into the question whether there is evidence that such a contract was made. It is quite clear-that the evidence which the company intended to create was never created. There is no written evidence of such contract, and as far as the parol evidence goes it tends to disprove rather than to prove the making of any express contract whatever. The ticket, was bought with an understanding that it ivas limited in point of time, and the attempt to use it was within that, limit. After selling it and receiving pay for it without making any contract that it was to be signed, attested and stamped in Augusta, the company had no right to-impose that condition upon the use of it. As to what is an express contract, and the difference between it and a contract implied in fact, see Keener on Quasi-Contracts, p. 5. Judgment reversed.